Citation Nr: 0632761	
Decision Date: 10/23/06    Archive Date: 10/31/06

DOCKET NO.  03-34 714A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence had been received to 
reopen a claim for service connection for cervical spine disc 
disease.

2.  Entitlement to service connection for cervical spine disc 
disease. 


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1943 to April 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions in November 2002 and in March 
2003, issued in April 2004 by the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

As a preliminary matter, the Board notes that, while a 
previous final decision had been adjudicated on this issue, 
the November 2002 rating decision considered the veteran's 
service connection claim on the merits and denied the claim.  
In April 2003, however, the RO rectified this error by 
issuing a corrected rating decision adjudicated on the basis 
of whether new and material evidence had been presented to 
reopen the claim.
 
The Board has a legal duty to address the "new and material 
evidence" requirement regardless of the actions of the RO.  
If the Board finds that no new and material evidence has been 
submitted it is bound by a statutory mandate not to consider 
the merits of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 
(1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996); see also 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

In October 2005, the appellant testified at a hearing before 
a Decision Review Officer at the RO (DRO hearing); a copy of 
this transcript is associated with the record.   




FINDINGS OF FACT

1.  In a December 2000 decision, the RO determined that no 
new and material evidence had been presented to reopen the 
claim for service connection for cervical spine disc disease; 
the veteran did not file a timely notice of disagreement 
(NOD).

2.  Evidence added to the record since the December 2000 
decision relates to an unestablished fact necessary to 
substantiate the appellant's service-connection claim for 
cervical spine disc disease.

3.  There is no competent medical evidence showing the 
veteran's cervical spine disc disease is related to service.


CONCLUSIONS OF LAW

1.  The December 2000 RO decision is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2006).

2.  New and material evidence has been received since the 
December 2000 RO decision sufficient to reopen the 
appellant's claim for service connection for cervical spine 
disc disease.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2006).

3. The veteran's cervical spine disc disease was not incurred 
in, or aggravated by, active military service and may not be 
presumed to have been incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  Such notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In the present case, October 2002 and September 2003 letters 
satisfied notice requirements for elements (1), (2) and (3) 
above, but it is unclear from the record whether the 
appellant was explicitly asked to provide "any evidence in 
[his] possession that pertains" to his claim prior the 
initial RO decision.  See 38 C.F.R. 
§ 3.159(b)(1).  Nevertheless, as a practical matter the Board 
finds that he has been notified of the need to provide such 
evidence, for the following reasons.  The October 2002 letter 
informed the appellant what additional information or 
evidence was needed to support his claim and that he should 
notify the VA about any additional information or evidence 
that he wanted to VA to obtain for him.  The September 2003 
letter informed the veteran that it is his responsibility to 
make sure that the VA receives all requested records that are 
not in the possession of a federal department or agency.  
Under these circumstances, the Board is satisfied that the 
appellant has been adequately informed of the need to submit 
relevant evidence in his possession.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the VA's notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service-connection claim, including the 
degree of disability and the effective date of an award.  In 
the present appeal, the veteran was not provided with this 
notice until May 2006, after the initial unfavorable 
decision.  However, in light of the Board's determination 
that the criteria for service connection have not been met, 
no effective date or increased disability rating will be 
assigned, so there can be no possibility of any prejudice to 
the claimant under the holding in Dingess, supra.  The 
appellant has not alleged any prejudice with respect to the 
timing of the notification, nor has any been shown.

Service medical records, VA examination reports and medical 
records, non-VA medical records and physician's statements, 
the veteran's August 2004 DRO hearing transcript, and lay 
statements have been associated with the record.  VA has 
obtained, or made reasonable efforts to obtain, all evidence 
which might be relevant to the appellant's claim and VA has 
satisfied, to the extent possible, the duty to assist.  The 
Board is not aware of the existence of additional relevant 
evidence in connection with the appellant's claim.  

Without deciding whether VA's notice and development 
requirements have been satisfied with respect to the issue of 
whether new and material evidence has been received 
sufficient to reopen the service connection claim for 
cervical spine disc disease, the Board finds that it is not 
prejudicial to the appellant to adjudicate the appellant's 
claim.  To the extent there may have been a deficiency of 
notice or assistance, there is no prejudice to the appellant 
in proceeding with this issue given the favorable nature of 
the Board's decision in reopening the appellant's claim.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); see also 38 C.F.R. § 20.1102 (2006) (harmless 
error).

New and Material Claim

The first issue before the Board is whether the appellant has 
submitted new and material evidence to reopen his previously 
denied claim of entitlement to service connection for 
cervical spine disc disease.  The requirement of submitting 
new and material evidence to reopen a claim is a material 
legal issue that the Board is required to address on appeal.  
Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996); see 
also Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

In this regard, in December 2000, the RO declined reopening 
the claim for service connection for cervical spine disc 
disease, having found that no new and material evidence had 
been presented to reopen the claim.  Since the veteran did 
not file a timely NOD, the RO decision is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2005).  In a March 
2003 rating decision, the RO again denied the veteran's claim 
to reopen.  The appellant perfected an appeal to the Board.

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step of which is a determination of 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  See 
Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); 
see also 38 U.S.C. A. § 5108; Hodge v. West, 155 F.3d 1356, 
1359-60 (Fed. Cir. 1998).  The evidence that is considered to 
determine whether new and material evidence has been received 
is the evidence received since the last final disallowance of 
the appellant's claim on any basis. Evans v. Brown, 9 Vet. 
App. 273 (1996).  New evidence means existing evidence not 
previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2006).  Second, if VA determines that the 
evidence is new and material, VA may then proceed to evaluate 
the merits of the claim on the basis of all evidence of 
record, but only after ensuring that the duty to assist has 
been fulfilled.  In order for evidence to be sufficient to 
reopen a previously disallowed claim, it must be both new and 
material.  If the evidence is not new and material, the 
inquiry ends and the claim cannot be reopened.

In determining whether the evidence is new and material, the 
credibility of the newly presented evidence is presumed.  
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curiam).  The Board is required to consider all of the 
evidence received since the last disallowance, in this case, 
since the December 2000 RO decision.  Hickson v. West, 12 
Vet. App. 247, 251 (1999).
 
The evidence received since the December 2000 rating decision 
includes: a copy of a phone bill showing the veteran's 
efforts to contact a fellow soldier to verify information 
from service; lay statements from the veteran and his wife; 
an October 2000 letter from a member of congress with an 
enclosure providing information regarding the existence of a 
hospital in Sicily during the war; a July 2002 Oak Hill 
Hospital medical record regarding the veteran's depression, 
an August 2003 VA certificate of training for a course in 
chronic pain management completed by the veteran; the 
veteran's October 2005 DRO hearing transcript; treatment 
records from Oak Hill Hospital visits in July 2003, February 
2003, October 2003 and October 2005 for cardiac care; an 
October 2004 private physician's statement; August 2000 
through October 2002 treatment records for his eyes from St. 
Lukes Hospital, an eye examination report from October 2005, 
VA treatment records from July 2002 through August 2005; 
reports from December 2004 VA examinations of the veteran's 
spine and scars and reports from January 2006 examinations of 
the veteran's spine, brain and spinal column, and a mental 
disorders examination.

This evidence is new, since it is not redundant of any other 
evidence previously considered.  It is also material, in that 
it bears directly and substantially upon the specific matter 
under consideration.  The veteran asserts that the 
congresswoman's letter supports his testimony that there was 
a hospital where he was treated for his injuries in service.  
The October 2004 physician's statement reflects his opinion 
that the veteran's self reported truck accident most likely 
caused a whiplash injury which can predispose an individual 
to disc disease.  This evidence relates to unestablished 
facts necessary to substantiate the veteran's claim.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2006).  
Accordingly, the appellant's service-connection claim for 
cervical spine disc disease is reopened.  To this extent, the 
appeal is granted.

Service Connection Claim

In order to prevail in a claim for service connection there 
must be medical evidence of a current disability as 
established by a medical diagnosis; of incurrence or 
aggravation of a disease or injury in service, established by 
lay or medical evidence; and of a nexus between the in-
service injury or disease and the current disability 
established by medical evidence.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000); 38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2006).  Medical evidence is required to 
prove the existence of a current disability and to fulfill 
the nexus requirement.  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).  Service connection may be established under the 
provisions of 38 C.F.R. § 3.303(b) (2006) when the evidence, 
regardless of its date, shows that an appellant had a chronic 
condition in service or during the applicable presumptive 
period.  Service connection also may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2006).  

For veterans who had service of ninety (90) days or more 
during a war period or peacetime service after December 31, 
1946, and any chronic disease such as arthritis manifests to 
a compensable degree within a year thereafter, there is a 
rebuttable presumption of service origin, absent affirmative 
evidence to the contrary, even if there is no evidence 
thereof during service.  38 U.S.C.A. §§ 1101, 1112, 1113 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2006).

The veteran contends that his cervical spine disorder is a 
result of being hit by a truck during an emergency smoke 
screen during service in Sicily.  

Service medical records do not reflect any injury or accident 
during service, or a diagnosis of a cervical spine disorder.  
The veteran's service exit examination report does not 
indicate any disorders. There is also no evidence of 
treatment, manifestation, or diagnosis of a back disorder or 
arthritis within one year of the veteran's discharge from 
active duty. 

The first post-service indication of medical treatment for 
the veteran's back is an October 1994 lumbar and cervical 
spine x-ray private report which reflects that multilevel 
degenerative disc disease was noted, especially at C4-5 and 
C5-6, that there was severe narrowing of the disc spaces 
there as well, and that there was a small defect noted at the 
posterior aspect of C4.  The report further reflects that old 
traumatic injury could not be excluded.  

A January 1999 letter from a private physician revealed that 
he had been treating the veteran since October 1997 for his 
back, that the veteran's x-rays showed he had an old 
compression fracture of C5 with degenerative changes and 
severe arthritis at C5-7.  It was the physician's opinion 
that the self-reported truck accident contributed to the post 
traumatic injuries the veteran was suffering from.  He went 
on to state that typically an injury like the one described 
by the veteran would manifest adhesions and scarring of the 
injured areas as a result of the healing process and 
consequently the normal degenerative changes in the spinal 
column that are associated with aging could be prematurely 
accelerated.  A private physician's February 2000 initial 
office visit report reflects the physician's opinion that the 
relationship between the neuralgic pain in the veteran's neck 
and initial injury in service cannot be ignored.  In a 
separate letter, this physician added that there was a likely 
relationship between the neck and head injury the veteran 
reported suffering in service and the neuralgic neck and 
facial pain he reported at the time of examination.  

A June 2000 private physician's report reflected that the 
veteran's contemporaneous magnetic resonance imaging (MRI) 
demonstrated a fair amount of cervical spondylosis at 
multiple levels throughout his spine and that an old fracture 
at C5 was visible.  He opined that there was arthritis in the 
cervical spine and that it appeared to be related to this 
cervical fracture.  A July 2000 letter from the same 
physician reflected the veteran's report of the accident in 
service and the physician's opinion that a lot of the 
veteran's symptomatology and his arthritis was related to the 
accident which occurred during the war.  An October 2004 
private physician's letter reflected his opinion that the 
long term effects of a whiplash injury can predispose an 
individual to disc degeneration and degenerative joint 
disease.  He went on to say that it was his professional 
opinion that the veteran's self reported accident may have 
caused him to be more susceptible to the current symptoms he 
was experiencing.  
 
A December 2004 VA spine examiner who reviewed the claims 
file indicated that the veteran's November 2004 x-rays showed 
extensive degenerative changes but no specific fracture, and 
that it was his opinion that the veteran suffers 
predominantly from degenerative disease in his neck.  

A January 2006 VA spine examination report indicates that the 
veteran has daily back pain but no weakness, fatigue, 
instability or decrease in range of motion with repetition.  
The examiner opined that the veteran has degenerative disc 
disease with osteoarthritis and chronic low back pain and 
that, in the absence of any specific injury during service, 
it is not likely that this is directly related to his 
military service.  A contemporaneous brain and spinal cord 
examination report reflected the examiners opinion, after 
reviewing the claims file, that there was multilevel 
degenerative disc disease and spondylosis involving the 
cervical spine which is more likely than not age related and 
less likely than not related to his injury in service in 
1948.  

The Board recognizes that the veteran asserts that he had an 
accident while inservice that caused his present disc disease 
of his cervical spine.  Unfortunately, his service medical 
records are void for any indication of an accident or injury 
while in service.  There is no competent medical evidence 
linking the veteran's current cervical spine disorder to 
service.  At most, the medical evidence in the record 
contains self-reported histories by the appellant of neck 
problems he claims are the result of an accident during 
service.  The veteran has provided several medical opinions 
from private physicians that indicate a connection between 
the veteran's self-reported accident and his current cervical 
spine disorder.  It is the Board's duty to assess the 
credibility and probative value of evidence and, provided 
that it offers an adequate statement of reasons or bases, the 
Board may favor one medical opinion over another. See Owens 
v. Brown, 7 Vet. App. 429, 433 (1995).   The Board is not 
bound to accept medical opinions or conclusions which are 
based on a history supplied by the appellant, where that 
history is unsupported by the medical evidence.  See Black v. 
Brown, 5 Vet. App. 177, 180 (1993).  The December 2004 and 
January 2006 VA examination reports note that the veteran's 
claims file was reviewed.  These examination reports contain 
more accurate assessments of the veteran's current diagnosis, 
as opposed to any prior examinations, in that the examiners 
discuss the objective medical findings, including the aging 
process, that were considered in reaching the conclusion that 
the veteran's cervical spine disease is less likely than not 
related to the veteran's service.  Thus, a nexus between the 
appellant's cervical spine disorder and service is not 
established by the evidence of record.  See 38 C.F.R. § 3.303 
(2006).  In the absence of an in-service injury and competent 
medical evidence linking such disorder to service, additional 
development is not warranted.  See Wells v. Principi, 326 
F.3d 1381 (Fed. Cir. 2003).

The veteran's testimony and statements, along with the 
statements of his 
representative and his wife, are included in the record.  As 
lay people with no apparent medical expertise or training, 
they are not competent to comment on the presence or etiology 
of a medical disorder.  Rather, medical evidence is needed to 
that effect.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Accordingly, the service connection claim for 
cervical spine disc disease is denied as the evidence fails 
to establish that the disorder was incurred in or aggravated 
by service.  Since the preponderance of the evidence is 
against this claim, the benefit of the doubt doctrine is not 
for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

New and material evidence to reopen the veteran's claim for 
service connection for cervical spine disc disease has been 
received and the claim is reopened.  To this extent, the 
appeal is granted.

Service connection for cervical spine disc disease is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


